DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3 “granules granules” should be changed to “granules”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on the second to last line of page 1 “discarting” should be changed to “discarding”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on the second line of page 2, “1,4” should be changed to “1.4”.  Appropriate correction is required.
Claim 8 is objected to and must be changed as following on line 4: “the pieces each having a dimension”
Claim 15 is objected to because of the following informalities:  on line 6, “1,01” should be changed to “1.01”.  Appropriate correction is required.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19, 20 and 22-28 directed to an invention non-elected with traverse in the reply filed on 05/03/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776